DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, FIG. 2, Claims 1-8, 11-13, and 15-20 in the reply filed on 06/16/22 is acknowledged.
Claims 9-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/22. Claims 11 and its dependent claims 12 listed by the Applicant as readable on the elected species are also withdrawn because claim 11 is directed to Species III, FIG. 4, where the outline of the mesa structure changes in stepwise in the connecting portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over M. Nakahama et al. (“Slow light VCSEL Amplifier for High-resolution Beam Steering and High-power Operations”, IEEE, CLEO 2016) in view of O’Brien et al. (US Patent 5,793,521).
Regarding claim 1, Nakahama discloses a semiconductor optical amplifier (a VCSEL amplifier, see title) comprising: 
a conductive region (a region of the VCSEL amplifier where input beam is transmitted and amplified, FIG. 1a) that is provided on a substrate (the VCSEL amplifier implicitly discloses a substrate where the VCSEL amplifier is fabricated on OR a lower DBR in FIG. 1a may be interpreted as the claimed substrate) and allows light transmission; and 
a nonconductive region (another region of the VCSEL amplifier where Oxidation confinement is disposed, FIG. 1a, where Oxidation confinement blocks light) that is provided around the conductive region and prohibits light transmission, 
wherein the conductive region includes 
a first region (see annotated FIG. 1a below) including a light-coupling portion (Coupling region, FIG. 1a) to which light from an external light-source unit (it’s implicitly taught by an input fiber for coupling an input light into the VCSEL amplifier, FIG. 1a) is coupled; and 
a second region (see annotated FIG. 1a below) connected to the first region through a connecting portion (see annotated FIG. 1a below), the second region including a light-amplifying portion (Active layer, FIG. 1a) amplifying the light from the light-coupling portion by propagating the light in a predetermined propagating direction along a surface of the substrate (FIG. 1a), the light-amplifying portion outputting the amplified light in a direction intersecting the surface of the substrate (FIG. 1a).

    PNG
    media_image1.png
    420
    792
    media_image1.png
    Greyscale

Nakahama does not disclose the second region having a narrower width than the first region, wherein seen in a direction perpendicular to the surface of the substrate, the semiconductor optical amplifier includes a portion where a width of the conductive region is continuously reduced from the first region to the second region.
O’Brien discloses the second region having a narrower width than the first region (w2<w1, see annotated FIG. 26 below), wherein seen in a direction perpendicular to the surface of the substrate, the semiconductor optical amplifier includes a portion (181, FIG. 26, col. 13 lines 42-47) where a width of the conductive region is continuously reduced from the first region to the second region (w1 is continuously reduced from the first region to w2 in the second region, see annotated FIG. 26 below).

    PNG
    media_image2.png
    299
    771
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive region of Nakahama with a width of the conductive region is continuously reduced from the first region to the second region as taught by O’Brien in order to obtain a collimated beam in the far field by reducing the lateral phase curvature of the beam (col. 13 lines 44-46 of O’Brien).
Regarding claim 3, Nakahama discloses a mesa structure (a mesa formed by an upper DBR, FIG. 1a, where the mesa has a square shape conforming to the same shape of the nonconductive region) having an outline conforming to an outline of the nonconductive region, wherein, in the connecting portion, the conductive region has a shape conforming to the outline of the mesa structure (the connecting portion has the same square shape as the mesa’s, FIG. 1a).
Regarding claim 13, Nakahama has disclosed the semiconductor optical amplifier outlined in the rejection to claim 1 above and further discloses the nonconductive region is obtained by oxidation confinement (FIG. 1a) except the nonconductive region is obtained by implantation of an impurity. However, implantation of an impurity is a known alternative light confinement method to oxidation confinement. Therefore, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to form the nonconductive region with implantation of an impurity in order to obtain desired optical confinement.
Allowable Subject Matter
Claims 2, 4-8, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828